Citation Nr: 0930986	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability, 
to include as secondary to PTSD and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision from the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for PTSD and hypertension 
and myocardial infarction secondary to PTSD.

The issues have been re-characterized to comport to the 
evidence of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has PTSD.  

2.  Hypertension was not diagnosed in service or for many 
years thereafter, and the preponderance of evidence is 
against a finding that the current hypertension is related to 
service.  

3.  A heart disability was not diagnosed in service or for 
many years thereafter, and the preponderance of evidence is 
against a finding that the current heart disability is 
related to service; nor is the Veteran service connected for 
PTSD or hypertension.   

CONCLUSIONS OF LAW

1.  Post traumatic stress disorder (PTSD) was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008).

2.  Hypertension  was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  A heart disability was not incurred in or aggravated by 
service, directly or presumptively, nor was it caused or 
aggravated by a service-connected PTSD or hypertension 
disability.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2004, October 2004, and January 2005, 
and post adjudication notice by letter dated in March 2006.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the pre-adjudication notification did not advise the 
Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for an award of benefits 
will be assigned as the claims for service connection are 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

A medical examination was not provided regarding the 
existence or etiology of the claimed PTSD disability.  VA's 
duty to assist doctrine does not require that the Veteran be 
afforded a medical examination, however, because there is no 
competent medical evidence that the claimed disability 
currently exists.  See, McLendon v. Nicholson, 20 Vet. App. 
79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159 (c).  

A medical examination was not provided regarding the etiology 
of the claimed hypertension or heart disabilities.  VA's duty 
to assist doctrine does not require that the Veteran be 
afforded a medical examination, however, because there is no 
competent evidence indicating an association between an in-
service disease, injury, or event and the current 
hypertension or heart disabilities.  See McLendon, 20 Vet. 
App. at 82-83; Charles v. Principi, 16 Vet. App. 370; 38 
C.F.R. § 3.159 (c).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I.  PTSD

The Veteran seeks service connection for PTSD.  He claims 
that he was constantly fighting in the demilitarized zone 
(DMZ), and that he suffered frostbite during the first 
mission.  Additionally he went on rice paddy patrols.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 3.304(f).

The medical evidence of record does not show that the Veteran 
has been diagnosed with PTSD.  VA treatment records dated in 
February 2004 indicate that the Veteran has symptoms of 
depression.  An October 2004 VA medical center list of the 
Veteran's diagnoses notes that he has depressive disorder not 
otherwise specified (NOS).  

Additionally the Veteran's personnel records note that 
although he received the Korean Service Medal with 1 star, he 
did not receive any medals that denote that he served in 
combat.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Regardless of whether the Veteran experienced the unverified 
traumatic experiences he claims during service, service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  
The Veteran has argued that he has PTSD and that it is 
related to service, however, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as a diagnosis of 
his claimed PTSD disability, and his views are of no 
probative value.  Simply put, there is no competent evidence 
of record of a current diagnosis of, or treatment for, PTSD.  
See Jandreau, 492 F.3d at 1372.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for PTSD 
is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. 
§ 5107 (b), 38 C.F.R. § 3.102. 

II.  Hypertension and a Heart Disability

The Veteran seeks service connection for hypertension and a 
heart disability.  He contends that his current hypertension 
resulted from combat in Korea, and that his hypertension and 
PTSD most assuredly led him to have a myocardial infarction.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  

Where certain chronic diseases, including hypertension and 
cardiovascular-renal disease, which includes the Veteran's 
claimed heart disability, become manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran currently has hypertension and a heart 
disability.  July 1983 private treatment records note that 
the Veteran participated in a cardiac rehabilitation program.  
A September 2004 VA treatment record notes that the Veteran 
was given assessments of hypertension, blood pressure okay, 
and coronary artery disease (CAD).  A private medical opinion 
dated in June 2005 notes that the Veteran reported that he 
had a heart attack on November 7, 1977, while in Arizona, and 
that he is trying to place a claim with VA, but since records 
from the community hospital in Arizona are no longer 
available after 7 years, he has been unsuccessful.  
Additionally a private physician noted that medical testing 
revealed that the Veteran did have a prior heart attack.  
August 2005 VA treatment records note that the Veteran has a 
past medical history of status post myocardial infarction in 
1977, and that he was given assessments of CAD and 
hypertension.  

The Veteran's February 1954 separation examination notes that 
clinical evaluation revealed that the Veteran had a normal 
heart and vascular system.  Likewise, the Veteran's systolic 
blood pressure was 124 and his diastolic blood pressure was 
70.  The Veteran was not noted to have any defects or 
diagnoses.  

Additionally, there is simply no competent evidence that the 
Veteran's current hypertension or heart disability are 
related to service or that his heart disability is secondary 
to a service connected disability.  

The favorable evidence consists of the Veteran's contentions 
that his current hypertension is related to service, 
including combat service, and that his myocardial infarction 
was caused by hypertension and PTSD.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of hypertension is in 2004, 
approximately 50 years after the Veteran was discharged from 
active service, and the first contemporaneous medical 
evidence of a heart disability is in 1977, approximately 23 
years after the Veteran was discharged from active service.  
The passage of approximately 50 years in the case of 
hypertension and more than 20 years in the case of a heart 
disability, before any evidence of the disabilities is of 
record weighs heavily against a finding that either 
disability is related to service on a direct basis.  See 38 
C.F.R. §§ 3.307, 3.309; see Savage v. Gober, 10 Vet. App. 488 
(1997).  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his hypertension and 
heart disabilities are related to service.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed 
disabilities and his views are of no probative value.  And, 
even if his opinion is entitled to be accorded some probative 
value, it does not outweigh the evidence of record, which 
shows that the Veteran's hypertension and heart disability 
did not develop for many years after service.  Furthermore, 
service connection for a heart disability pursuant to 38 
C.F.R. § 3.310(a) is not warranted because the Veteran is not 
entitled to service connection for PTSD or hypertension.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Additionally, the first contemporaneous medical evidence of 
diagnoses of hypertension and a heart disability, are well 
after the one-year presumptive period from discharge from 
service; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claimed 
hypertension and heart disability; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disability, to 
include as secondary to PTSD and hypertension, is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


